DETAILED ACTION
Reasons for reopening the prosecution
1.          Applicant has amended the claim on 01/25/2021 as an after-Final response. Despite the amendment due to the 112 rejection, the scope of the claim, however is nonetheless changed. As a courtesy to the Applicant however (as was discussed in the Interview on 03/11/2021), the Examiner is reopening the prosecution with new prior arts that have been found after the amendment. 

Claim Rejections - 35 USC § 112
2.          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 01/25/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burton, US-PGPUB 2013/0284162 (hereinafter Burton) in view of Reznik, US-PGPUB 2011/0000478 (hereinafter Reznik) (cited by the Applicant)

          Regarding Claim 1. Burton discloses a calibration method for heliostats (Abstract), each heliostat comprising a reflective element, an actuator, a sensor defining Figs. 1-5; Paragraphs [0070]; [0073]; [0078]; [0084]) the method comprises for each heliostat the steps of:

carrying out at least a search to visualize at least a reference object with a known location by means of an artificial vision device (Fig. 4, camera 35; Paragraph [0070], receiver has an aperture 13 that defines the primary target; Fig. 3, [0073], rectangular shaped secondary target 30)

recognizing the reference object searched (Paragraph [0086]; [0090], recognizing the different shapes of the primary and secondary targets, and their different placement on 19, 31, 31);

carrying out a capture of the reference object for each search, the capture comprising a taking of an image visualized by the artificial vision device in which the reference object appears and a reading of a value of the sensor (Paragraphs; [0086]-[0088]; Fig. 17, Fig. 18, 13, 30; shifting the angular position to desired angle)

collecting and storing data of the taking and the reading (Paragraph [0086]); comparing the value of the sensor of the capture with a value of the sensor according to the kinematic relation that is in effect (Fig. 17, comparison via the flux image, where the geometric centre and the centre being compared has associated angular values)

Paragraph [0088], offset) and determining a new kinematic relation that minimises the error (Fig. 17; Paragraph [0086]; [0088]-[0089]; [0091], angular adjustment to resolve offset in closed loop control)

Burton does not disclose an artificial vision device arranged in a fixed manner to the heliostat, while displacing the artificial vision device is displaced together with the reflective element for the heliostat.

Reznik discloses a heliostat with a camera rigidly attached or integrally incorporated into the mirror of the heliostat, while displacing the artificial vision device together with the reflective element for the heliostat ([0025], digital camera integrally incorporate into the mirror of the heliostat; Paragraphs [0006]-[0009], to increase tracking accuracy)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Reznik in Burton and have a heliostat with a camera rigidly attached or integrally incorporated into the mirror of the heliostat, while displacing the artificial vision device together with the reflective element for the heliostat, so as to accurately perform calibration with increase in tracking accuracy.

          Regarding Claim 2. Reznik discloses the artificial vision device are arranged at back face of the reflective element, at front face of the reflective element, between the Fig. 1A)

          Regarding Claim 3. Burton discloses the reference object comprises identifying characteristics for being visualized, recognized and captured unequivocally (Paragraph [0070], aperture defining the primary target or the secondary target defined by the rectangular shaped, placed in different positions on the supporting structure shown in Fig. 3)

          Regarding Claim 4. Burton discloses the location of the reference object is determined according to a pixel contained in a shape fitted along an outer contour of the identifying characteristics (Figs. 17 and 18, S1 and S2)

          Regarding Claim 5. Burton discloses the reference object is natural or artificial (Fig. 3, 13; Paragraph [0070])

          Regarding Claim 6. Burton discloses the reference object is mobile or stationary (Fig. 3, 13; Paragraph [0070])

          Regarding Claim 7. Burton discloses the search is carried out according to the reference object being previously selected or according to an outwards spiral motion (Fig. 3, 13; Paragraph [0070])

Regarding Claim 8. Burton discloses by means of a further artificial vision device with a precisely known location reflection of the reference object is visualized in the reflective element of the heliostat, a bisector between a vector from the further artificial vision device to the reflective element and a vector from the reference object reflected to the reflective element is determined and comprises establishing a relation between the bisector and focusing direction of the artificial vision device (Fig. 4)

          Regarding Claim 9. Burton discloses the search of the reference object is carried out by changing the orientation of the heliostat until the real location pixel of the reference object corresponds to a specific pixel of the images (Paragraph [0085]-[0088]; [0094]; Figs. 17, 18)

          Regarding Claim 10. Burton discloses the search of the reference object is carried out by varying the orientation of the heliostat according to some known set-points, based on the kinematic relation that is in effect and the reference object searched (Paragraph [0085]-[0088]; [0094]; Fig. 18)

          Regarding Claim 11. Burton discloses the search is carried out at least twice visualizing one or more of the reference object with orientation of the heliostat being varied for each capture (Paragraphs [0086]-[0088], visualizing primary and secondary targets)

Regarding Claim 12. Burton discloses after carrying out the search once, an offset value for the actuator is updated (Paragraph [0085]-[0088]; [0094]; Fig. 18)

          Regarding Claim 13. Burton discloses repeating the calibration in a closed loop (Fig. 18). Although Burton does not explicitly disclose after carrying out the search at least three times, the new kinematic relation is completely determined, it would have been obvious to carry out the search at least three times, absent criticality, depending on the designer’s design criteria and the level of calibration accuracy desired.

          Regarding Claim 14. Although Reznik discloses only one camera (Fig. 1A), it would have been obvious to have more than one of the artificial vision device arranged in a fixed manner to the heliostat, absent criticality, to account for any inaccuracy or malfunctioning of any one of the artificial vision device, as well as to provide additional information that would increase the accuracy of the calibration.

          Regarding Claim 15. Although Reznik only discloses one artificial vision device, arranged in a fixed manner to a facet of the heliostat (Fig. 1A), it would have been obvious to have each of the artificial vision devices arranged in the same manner, so as to account for any inaccuracy or malfunctioning of any of the artificial vision devices, as well as to provide additional information that would increase the accuracy of the calibration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.